          Case 3:17-cv-01056-JAM Document 54 Filed 01/31/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


HOLOGIC, INC.,                                :
                                              :
                                              :       3:17-cv-1056-JAM
                                              :
v.                                            :
                                              :
FUJIFILM MEDICAL SYSTEMS USA,                 :
INC., FUJIFILM CORPORATION and                :
FUJIFILM TECHNO PRODUCTS CO.,                 :
LTD.,                                         :       JANUARY 31, 2019

                    STIPULATION OF DISMISSAL WITH PREJUDICE

        Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), the parties to the above-captioned action

hereby stipulate, by and through undersigned counsel of record, that the Complaint and all causes

of action stated therein be voluntarily dismissed with prejudice, subject to the terms of the

parties’ settlement agreement dated January 25, 2019, and without an award of fees or costs to

either party.


PLAINTIFF                                             DEFENDANTS
HOLOGIC, INC.                                         FUJIFILM MEDICAL SYSTEMS
                                                      U.S.A., INC., FUJIFILM CORP. and
                                                      FUJIFILM TECHNO PRODUCTS CO.,
                                                      LTD.

 /s/ John W. Cannavino                                /s/ Kevin M. Smith
John W. Cannavino (ct06051)                           Kevin M. Smith (ct24774)
David T. Martin (ct27581)                             WIGGIN AND DANA LLP
William N. Wright (ct28148)                           One Century Tower
CUMMINGS AND LOCKWOOD LLC                             265 Church Street
Six Landmark Square                                   PO Box 1832
Stamford, CT 06901                                    New Haven, CT 06508-1832
Phone: 203-327-1700                                   Phone: 203-498-4400
Fax: 203-351-4535                                     Fax: 203-782-2889
jcannavino@cl-law.com                                 ksmith@wiggin.com
dmartin@cl-law.com
wwright@cl-law.com
         Case 3:17-cv-01056-JAM Document 54 Filed 01/31/19 Page 2 of 2



                                  CERTIFICATE OF SERVICE

       I hereby certify that on January 31, 2019, a copy of the foregoing was filed electronically

and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent

by email to all parties by operation of the Court’s electronic filing system or by mail to anyone

unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may

also access this filing through the Court’s CM/ECF system.




/s/ William N. Wright (ct28148)
Cummings & Lockwood LLC
Six Landmark Square
Stamford, CT 06901
Phone: (203) 327-1700
Fax: (203) 351-4534
Email: wwright@cl-law.com




3514678_1.docx 1/31/2019




                                                2
